                 Case 2:18-cr-00247-TLN Document 41 Filed 09/13/21 Page 1 of 4


     TASHA PARIS CHALFANT (SBN 207055)
 1   THE LAW OFFICE OF TASHA PARIS CHALFANT
     5701 Lonetree Blvd., Suite 312
 2   Rocklin, California 95765
 3
     Tel. (916) 444-6100
     Fax (916) 930-6093
 4   E-mail: tashachalfant@gmail.com
 5   Attorney for Defendant
     JOSEPH PRESTON VANMEAR
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                      )       No. 2:18-CR-0247 TLN
10                                                  )
                                                    )       STIPULATION REGARDING
11          Plaintiff,                              )       EXCLUDABLE TIME PERIODS UNDER
                                                    )       SPEEDY TRIAL ACT; FINDINGS AND
12   v.                                             )       ORDER
                                                    )
13
     JOSEPH PRESTON VANMEAR,                        )
                                                    )
14                                                  )
            Defendant.                              )
15                                                  )
                                                    )
16                                                  )
17
                                            STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record Assistant United
19
     States Attorney JAMES CONOLLY, and the Defendant, JOSEPH VANMEAR, by and through
20

21
     his counsel of record TASHA CHALFANT, hereby stipulate and request that the Court make the

22   following findings and Order as follows:
23          1.      By previous order, this matter was set for status conference on September 16, 2021.
24
            2.      By this stipulation, the defendant now moves to continue the status conference until
25
     November 18, 2021, at 9:30 a.m., and to exclude time between September 16, 2021, and November
26

27   18, 2021, under Local Code T4. Plaintiff does not oppose this request.

28                       STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                        AND FOR EXCLUSION OF TIME

                                                        1
                 Case 2:18-cr-00247-TLN Document 41 Filed 09/13/21 Page 2 of 4


            3.      The parties agree and stipulate, and request that the Court find the following:
 1

 2          a.      The government has represented that the discovery associated with this case

 3   includes approximately 100 plus pages of investigative reports in electronic form, and some audio
 4
     and video files. All of this discovery has been either produced directly to counsel, and/or made
 5
     available for inspection and copying. Defense counsel submitted a rather lengthy discovery
 6

 7
     request from which we are still awaiting results.

 8          b.      Counsel for the defendant desires additional time to review the discovery, develop
 9   the case, conduct investigation, consult with her client, discuss potential resolution, and to explain
10
     the consequences and guidelines.
11
            c.      In addition to the public health concerns cited by General Order 611 and presented
12

13   by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case

14   because counsel or other relevant individuals have been encouraged to telework, minimize
15
     personal contact to the greatest extent possible and not conduct visits at the county jails. It will be
16
     difficult to avoid personal contact should the hearing proceed.
17
            d.      Counsel for the defendant believes that failure to grant the above-requested
18

19   continuance would deny her the reasonable time necessary for effective preparation, taking into

20   account the exercise of due diligence.
21
            e.      The government does not object to the continuance.
22
            f.      Based on the above-stated findings, the ends of justice served by continuing the
23

24
     case as requested outweigh the interest of the public and the defendant in a trial within the original

25   date prescribed by the Speedy Trial Act.
26          g.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                         2
               Case 2:18-cr-00247-TLN Document 41 Filed 09/13/21 Page 3 of 4


     et seq., within which trial must commence, the time period of September 16, 2021, to November
 1

 2   18, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

 3   Code T4] because it results from a continuance granted by the Court at defendant’s request on the
 4
     basis of the Court's finding that the ends of justice served by taking such action outweigh the best
 5
     interest of the public and the defendant in a speedy trial.
 6

 7
                     4.       Nothing in this stipulation and order shall preclude a finding that other

 8   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
 9   period within which a trial must commence.
10
             All counsel has reviewed this proposed order and authorized Tasha Chalfant to sign it on
11
     their behalf.
12

13   IT IS SO STIPULATED.

14   Dated: September 10, 2021                      by:     /s/Tasha Chalfant for
                                                            JAMES CONOLLY
15
                                                            Assistant U.S. Attorney
16                                                          Attorney for Plaintiff

17   Dated: September 10, 2021                      by:     /s/Tasha Chalfant
                                                            TASHA CHALFANT
18
                                                            Attorney for Defendant
19                                                          JOSEPH PRESTON VANMEAR

20

21

22

23

24

25

26

27

28                        STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       3
               Case 2:18-cr-00247-TLN Document 41 Filed 09/13/21 Page 4 of 4



 1                                                ORDER
 2          The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based
 4   on the stipulation of the parties and the recitation of facts contained therein, the Court finds that
 5   the failure to grant a continuance in this case would deny defense counsel reasonable time
 6   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 7   finds that the ends of justice to be served by granting the requested continuance outweigh the
 8   best interests of the public and the defendant in a speedy trial.
 9          The Court orders that the time from the date of the parties' stipulation, September 16,
10   2021, to and including November 18, 2021, status conference hearing date shall be excluded
11   from computation of time within which the trial of this case must be commenced under the
12   Speedy Trial Act, pursuant to 18 U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4
13   (reasonable time for defense counsel to prepare). It is further ordered that the presently set
14   September 16, 2021, status conference shall be continued to November 18, 2021, at 9:30 a.m.
15   IT IS SO FOUND AND ORDERED this 13th day of September, 2021.
16

17

18

19                                                           Troy L. Nunley
                                                             United States District Judge
20

21

22

23

24

25

26

27

28                     STIPULATION AND ORDER FOR CONTINUANCE OF STATUS HEARING

                                         AND FOR EXCLUSION OF TIME

                                                       4
